Beannon, Judge :
E. E. Snider and W. G. Wiant were adjudged guilty of betting on an election by the Circuit Court of Gilmer county in October, 1889, and sentenced to pay a fine of fifty-one dollars each; and they obtained this writ of error.
The case is in principle almost identical with the case of State v. Griggs, ante, p. 78. The bet here made was one dollar each as to the result of the election for governor, and it was made on the 13th day of Uovember, some days after the day of election. For reasons stated in that case we hold that the statute is applicable to this bet, though it was made some days after the election, as at the time it was made there could have been no legal declaration of the result as to governor. The judgment is affirmed.
AefiRMEP,